Dear Commissioner Terrell:
In clarification of Attorney General Opinion No. 2000-252, we write to restate our concluding paragraph, as follows:
  Thus, in sum, we remain of the opinion that an internet organization is not a designated voter registration agency and therefore, has no authority to act as same in our state.  A voter registration form that is either the national voter registration form or the state mail voter registration form, regardless of whether it is on card stock or printed from an internet site, is the only authorized mail voter registration form in Louisiana, and must be accepted by the registrars of voters.  The Commissioner's office is required by law to design and distribute a state mail voter registration application form, and therefore, we find no reason why the form can not be placed on the Commissioner's web site for use by the general public. (Emphasis added).
It was brought to our attention that the word "not" was mistakenly included in the above underscored sentence.  If we can be of further assistance in the future, please do not hesitate to contact our office.
Yours very truly,
                         RICHARD P. IEYOUB ATTORNEY GENERAL
                         BY: _________________________________ ANGIE ROGERS LAPLACE Assistant Attorney General
RPI/ARL;mjb
Cc: House  Governmental Affairs Comm. Senate  Governmental Affairs Comm. Debbie Waskom, Secretary/Treasurer, Registrar of Voters Board of Directors